Exhibit 10(a)
image_11a.jpg [image_11a.jpg]




Laura Franco
c/o ViacomCBS Inc.
1515 Broadway
New York, NY 10036




Dear Laura:                               October 26, 2020


Reference is made to your employment agreement with ViacomCBS Inc. (f/k/a CBS
Corporation) (“ViacomCBS”), dated as of August 13, 2019 (the “Agreement”).
Unless defined herein, all defined terms without definition shall have the
meanings provided in the Agreement. This letter, when fully executed, shall
amend the Agreement, effective as of the date set forth above, except as
otherwise provided herein.


1.    Paragraph 1 of the Agreement is hereby amended such that the last day of
the Term – i.e., the “Expiration Date” – is December 1, 2020.


2.    Paragraph 2 of the Agreement is hereby renumbered as subparagraph 2(a) and
the following new subparagraphs are added at end thereof to read as follows:


“(b)    Notwithstanding the foregoing, during the period beginning on November
1, 2020 and continuing through the Expiration Date (the ‘Consultant Period’),
your title will change to ‘Consultant, ViacomCBS’ and your duties and
responsibilities will solely be to cooperate and assist ViacomCBS’ General
Counsel and the company with the smooth transition of your duties,
responsibilities, authorities, reporting relationships, etc. and to wrap up
existing open matters.


(c)    Your consulting services will be non-exclusive and part-time in nature,
and it is not intended that your consulting work will require all of your
available business time, attention or energies. It is the intent of the parties,
and the parties hereby acknowledge, that during the Consultant Period, the level
of bona fide services reasonably anticipated to be performed by you shall be
reduced to a level such that your continuing to provide non-exclusive services
as a Consultant during the Consultant Period shall not prevent you from being
considered to have incurred a ‘separation from service’ (within the meaning of
Code Section 409A) – i.e., you shall be considered to have incurred a separation
from service upon commencement of the Consultant Period.


(d)    You acknowledge and agree that neither (i) the designation or formal
announcement of any individual as assuming all or a portion of your duties
and/or your title nor (ii) the change in your titles, duties, responsibilities,
etc. or the requirement that you begin transitioning all or a portion of your
duties beginning November 1, 2020 shall be considered ‘Good Reason’ (as defined
in paragraph 7(d) of the Agreement) or otherwise a material breach under any
other provision of this Agreement. You will be consulted and have an opportunity
to review any communication regarding the announcement of the transition of your
duties to another executive, if applicable.”
image_21a.jpg [image_21a.jpg]

--------------------------------------------------------------------------------

Laura Franco
October 26, 2020
Page 2


3.    Paragraphs 3(a), (b) and (c) of the Agreement are hereby amended to
reflect their application only with respect to services performed by you prior
to the commencement of the Consultant Period – i.e., for your services performed
through October 31, 2020. Paragraph 3 of the Agreement is hereby amended to add
a new subparagraph (d) to read as follows:


“(d)    Consultant Period Remuneration. Notwithstanding any provision herein to
the contrary, during the Consultant Period, you shall receive the following
payments and benefits as the sole remuneration for your services as a
Consultant:


        (i)     a LTMIP grant for fiscal year 2021 (expected grant date of
November 30, 2020) based on your current long-term incentive target of One
Million Eight Hundred Thousand Dollars ($1,800,000), to be delivered in
time-based restricted share units;


        (ii)    medical, dental, vision, basic life and basic accidental death
and dismemberment insurance coverage at no cost to you pursuant to the benefit
plans in which you participated in immediately prior to commencement of the
Consultant Period; and

        (iii)    you shall also continue to vest in your equity awards that
remain outstanding and unvested immediately prior to commencement of the
Consultant Period.”


For purposes of clarity and avoidance of doubt, you acknowledge and agree that
you shall not receive a base salary during the Consultant Period, and shall
cease accruing vacation as of October 31, 2020. Your participation in all
non-qualified retirement plans (including the CBS Excess 401(k) Plan) and other
health and welfare benefits not listed in clause (ii) above shall also cease as
of October 31, 2020.


4.    Paragraph 6(a) of the Agreement is hereby amended to reflect that the
non-compete restriction described therein shall cease to apply after October 31,
2020.


5.    The definition of “Good Reason” in paragraph 7(d) of the Agreement is
hereby modified as necessary to reflect the provisions of paragraphs 2(b) and
(d) of the Agreement and give effect to the parties’ intentions expressed
herein.

6.    The parties mutually agree that your employment as a Consultant shall
automatically terminate (and without any further action required) after the
close of business on the Expiration Date, and that such termination of your
employment shall be considered a termination without Cause as described in
paragraph 7(b) of the Agreement. You acknowledge and agree that the termination
of your employment was approved by the ViacomCBS Board of Directors by the
“Required Vote” (as such term is defined in the Agreement).


7.    Upon the termination of your employment on the Expiration Date, you shall
be entitled to payment of the Accrued Obligations and such other payments and
benefits as are set forth in paragraph 7(h) of the Agreement (and, to the extent
applicable, the terms of the Senior Executive Retention Plan and the CBS
Retention Plan Letter), except that the provisions of paragraph 7(h)(ix) shall
no longer be applicable. You acknowledge and agree that your receipt of the
compensation set forth in paragraph 7(h) of the Agreement (and, to the extent
image_02a.jpg [image_02a.jpg]

--------------------------------------------------------------------------------

Laura Franco
October 26, 2020
Page 3
applicable, the terms of the Senior Executive Retention Plan and the CBS
Retention Plan Letter) is expressly conditioned upon your execution (and
non-revocation) of the General Release attached as Exhibit A to the Agreement.


8.    Except as provided herein, your acceptance of the arrangements described
in this letter agreement shall in no way constitute a waiver of any rights you
may have under the Agreement.


9.    This letter may be executed in one or more counterparts, including by
facsimile, and all of the counterparts shall constitute one fully executed
agreement. The signature of any party to any counterpart shall be deemed a
signature to, and may be appended to, any other counterpart. Additionally, the
parties agree that this letter may be electronically signed, and that electronic
signatures appearing on this letter are the same as handwritten signatures for
the purposes of validity, enforcement and admissibility.

10.    Except as otherwise provided herein, the Agreement shall continue in full
force and effect in accordance with its terms, including, without limitation,
the restrictive covenants described in paragraph 6 of the Agreement.




[signature page to follow]
image_02a.jpg [image_02a.jpg]


--------------------------------------------------------------------------------



To acknowledge your agreement to the foregoing, please sign, date and return
this letter to me.
    
Very truly yours,
                        
VIACOMCBS INC.




                        
By: /s/ Nancy Phillips                        
    Nancy Phillips
EVP, Chief People Officer
                        
ACCEPTED AND AGREED:




/s/ Laura Franco        
Laura Franco


Dated: 10/26/2020    
image_02a.jpg [image_02a.jpg]